ON REHEARING

                                    UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6388


UNITED STATES OF AMERICA,

            Plaintiff - Appellee,

             v.

DAVE ANDRAE TAYLOR, a/k/a Indian, a/k/a Nicholas, a/k/a Spike,

            Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:99-cr-00145-REP-2)


Submitted: October 5, 2017                                Decided: November 9, 2017


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se. Peter Sinclair Duffey, Gurney Wingate Grant, II,
Katherine Lee Martin, Robert E. Trono, Assistant United States Attorneys, Heather Hart
Mansfield, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia;
Michael Arlen Jagels, Senior Deputy Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Dave Andrae Taylor appeals the district court’s order construing his second 18

U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction under Amendment 782 to the

Guidelines as a motion to reconsider and denying it sua sponte for lack of jurisdiction,

citing United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010) (holding that no

provision authorizes a district court to reconsider its order on a § 3582 motion). We

affirmed for the reasons stated by the district court. Taylor has now filed a petition for

panel rehearing and rehearing en banc. Upon review, we grant Taylor’s petition for panel

rehearing.

       After the district court denied Taylor’s motion to reconsider, this court determined

that the prohibition against “§ 3582(c)(2)-based motions for reconsideration” is not

jurisdictional and, thus, is “waived when the government failed to assert it below.”

United States v. May, 855 F.3d 271, 274 (4th Cir. 2017), cert. denied, __ S. Ct. __, No.

17-142, 2017 WL 3219499 (U.S. Oct. 2, 2017). Accordingly, the district court did not

lack authority to entertain Taylor’s motion to reconsider.

       Though aware that Taylor was eligible for a sentence reduction under Amendment

782, the district court denied Taylor’s initial request for that relief as a matter of

discretion. In his motion to reconsider, Taylor claimed that a prison infraction cited by

the district court in its original order denying his § 3582(c)(2) motion has since been

expunged. Because, under May, the district court had authority to consider Taylor’s

motion to reconsider, we vacate the district court’s order and remand this matter to the

district court so that it may reconsider Taylor’s request for a sentence reduction under

                                             3
Amendment 782.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.


                                                       VACATED AND REMANDED




                                         4